Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 are pending examination.

	

Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-3, 6-7, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Arghandiwal et al (US 2018/0048599).

a.	Per claim 1, Arghandiwal et al teach a system comprising: 
at least one network interface (para 0020); 

at least one processor operatively connected to the at least one network 5interface (paras 0062-64); and 

at least one storage operatively connected to the processor (paras 0062, 0064), wherein the storage includes instructions that when executed, cause the processor to sequentially: 

store video data uploaded to the storage without transcoding video data 10for streaming (paras 0008, 0037-39—storage for video streaming data), 

receive a first request for streaming the video data from a first external device through the interface (paras 0022-24, 0064—request for streaming video), 

make a first determination regarding whether streaming data associated with the video data is available on the storage (paras 0031, 0043-44, 0061), 15

transcode the video data for streaming, when the streaming data is not available on the storage (paras 0044-47—video transcoded for streaming when streamed video not stored), 

store the transcoded video data in the storage (paras 0040-44), 

stream the transcoded video data, which is stored, to the first external device through the interface (paras 0050-51—stream transcoded video), 20

receive a second request for streaming the video data from a second external device through the interface (paras 0048-50), 

make a second determination regarding whether the streaming data associated with the video data is available on the storage (paras 0062-63—video is available in storage), and 

stream the 36WO 2019/190023 AlPCT/KR2018/014901 transcoded video data, which is stored, to the second external device through the interface without further transcoding the video data (paras 0061-64—streaming transcoded video).

Claim 12 contains limitations that are substantially equivalent to claim 1 and is therefore rejected under the same basis.
b.	Per claim 2, Arghandiwal et al teach the system of claim 1, wherein the instructions cause the processor 5to: transcode the video data using an http live streaming (HLS) protocol (para 0041—HLS).
c.	Per claim 3, Arghandiwal et al teach the system of claim 1, wherein the transcoded video data includes a plurality of video data chunks, and 10wherein the instructions cause the processor to: further store a list of the plurality of video data chunks in the storage (paras 0043-47—storing video fragments and chunks, manifest).
d.	Per claim 6, Arghandiwal et al teach the system of claim 1, wherein the instructions cause the processor 10to: store metadata associated with the video data in the storage, while storing the video data (paras 0008, 0051, 0062—stored video metadata).
e.	Per claim 7, Arghandiwal et al teach the 15system of claim 6, wherein the instructions cause the processor 15to: transmit, to the first external device, a plurality of streaming URLs based on a plurality of resolutions, which are included in the metadata, of the video data, through the network interface; receive, from the first external device, a request for streaming video data 20based on one streaming URL of the plurality of streaming URLs through the network interface; and stream, to the first external device, the transcoded video data having a resolution corresponding to the one streaming URL through the network 38WO 2019/190023 AlPCT/KR2018/014901 interface (paras 0008, 0042-45, 0047, 0051, 0062—video metadata, streaming URI, streaming video quality, manifest contains video data URI).
f.	Per claim 9, Arghandiwal et al teach the 5



system of claim 6, wherein the instructions cause the processor 15to: transmit, to the second external device, a plurality of streaming URLs based on a plurality of resolutions, which are included in the metadata, of the video data; receive, from the second external device, a request for streaming video 20data based on one streaming URL of the plurality of streaming URLs; and stream, to the second external device, the transcoded video data having resolution corresponding to the one streaming URL (paras 0008, 0042-45, 0047, 0051, 0062—video metadata, streaming URI based on different streaming video quality).

Claim Rejections - 35 USC § 103
III.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

IV.	Claims 4-5, 8, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arghandiwal et al (US 2018/0048599) in view of Fu et al (US 2014/0348246).

a.	Per claim 4, Arghandiwal et al teach the system of claim 1, wherein the first request includes an identifier to identify the video data (paras 0008, 0045, 0062—video metadata, encoded at different quality levels), yet fail to explicitly teach,  15wherein the storage stores a status value representing a transcoding state of the video data corresponding to the identifier wherein the instructions cause the processor to: make the first determination based on the status value corresponding to the identifier included in the first request; and 20make the second determination based on the status value corresponding to the identifier included in the second request. However Fu et al teach generation of a transcoding policy value with parameters that include a target resolution, frame rate and bit rate value based on the received video source and compression distortion quality value or score (paras 0009-10, 0023, 0043).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Arghandiwal et al and Fu et al for the purpose of implementing a status value indicative of the transcoding state so the video transcoding quality and parameters can be determined and communicated in an efficient manner.
Claims 13-14 contain limitations that are substantially equivalent to claim 4 and is therefore rejected under the same basis.
b.	Per claim 5, Arghandiwal et al and Fu et al teach the system of claim 4, and Fu et al further teach wherein the instructions cause the processor 37WO 2019/190023 AlPCT/KR2018/014901to: determine that the streaming data associated with the video data is not available on the storage, when the status value represents that the video data is not transcoded (para 0027—transcoding not required); and 5determine that the streaming data associated with the video data is available on the storage, when the status value represents that transcoding of the video data is in progress, or the transcoding of the video data is completed (page 3, Tables 1 and 2—transcoding policy is based on the quality score and level when video is available in storage).
Claim 15 contains limitations that are substantially equivalent to claim 5 and is therefore rejected under the same basis.
c.	Per claim 10, Arghandiwal et al teach the system of claim 6, wherein the instructions cause the processor to: transmit, to the first external device, a plurality of streaming URLs; receive, from the second external device, a request for streaming video data based on one streaming URL of the plurality of streaming URLs (paras 0008, 0040-45, 0047, 0051, 0062—video metadata, streaming UR, different quality levels); yet fail to explicitly teach the plurality of URLs based on a plurality of frame rates, which are included in the metadata, of the video 5data and stream, to the second external device, the transcoded video data having a frame rate corresponding to the one streaming URL. However Fu et al teach a plurality of frame rates included in determining the transcoding policy according to the video source (Abstract, paras 0008-9, 0031-32).   
Arghandiwal et al and Fu et al for the purpose of including a plurality of URLs based on the frame rates as metadata specific to the video data stream since frame rate information is an important element in generating a transcoding policy and determining the video quality.
Claim 8 contains limitations that are substantially equivalent to claim 10 and is therefore rejected under the same basis.

V.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arghandiwal et al (US 2018/0048599) in view of Moroney et al (US 2012/0079054).

Per claim 11, Arghandiwal et al teach the system of claim 1, as applied above, yet fail teo explicitly teach wherein the instructions cause the processor to: store a time point at which the transcoded video data is streamed, in the storage; and 15delete the transcoded video data from the storage when a specified time is elapsed after a last time point at which the video data is streamed. However Moroney et al teach deleting transcoded content from storage after the content has been stored for a certain amount of time (para 0009). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Arghandiwal et al and Moroney et al for the purpose of managing the amount of transcoding content is stored by deleting transcoded content after a specific time has elapsed in order to keep the system functioning properly, wherein prioritized transcoded content is stored until a time when it is no longer deemed a priority.



Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0253742 – transcoding content from a first format to a second format for playback


VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448